608 F.2d 1312
Barry James PASHBY, Appellant,v.UNIVERSAL DREDGING CORPORATION, and Anchor Barge No. 10,Official No. 554497, Appellees.
Nos. 77-1442, 77-1522.
United States Court of Appeals,Ninth Circuit.
Dec. 3, 1979.

Stuart M. Cowan, Cowan & Frey, Honolulu, Hawaii, for appellant.
William L. Fleming, Honolulu, Hawaii, for appellees.
Appeal from the United States District Court for the District of Hawaii.
Before TRASK and GOODWIN, Circuit Judges, and LARSON,* District Judge.
PER CURIAM:


1
Appellant Pashby was employed by appellee Universal Dredging Corporation as a deckmate.  On October 5, 1973, he was working on Anchor Barge No. 10.  Appellant had occasion that morning to reprimand a deckhand, one Rodriguez.  Mr. Rodriguez took exception to the rebuke and a brief scuffle ensued.  Forty-five minutes later, Mr. Rodriguez approached appellant from the rear without warning and assaulted and battered him with an 18 inch eye bolt, causing head, leg and hand injuries.


2
Appellant brought this suit under the Jones Act, 46 U.S.C. § 688, charging negligence and breach of the duty of seaworthiness.  The district court awarded summary judgment to the appellees, prompting this appeal by Mr. Pashby.


3
Summary judgment is properly awarded only when no genuine issue of material fact remains after the facts have been examined in a light most favorable to the party opposing the summary judgment motion.  Santos v. Scindia Steam Navigation Co., 598 F.2d 480, 483 (9th Cir. 1979); Blake v. City of Los Angeles, 595 F.2d 1367, 1377 (9th Cir. 1979).


4
A vessel may be unseaworthy because of "defective" crew members.  Boudoin v. Lykes Bros. Steamship Co., 348 U.S. 336, 339, 75 S. Ct. 382, 99 L. Ed. 354 (1955); Smith v. American Mail Line, Ltd., 525 F.2d 1148, 1150 (9th Cir. 1975).  A seaman must be reasonably fit; he must be equal in disposition to the ordinary men of that profession.  Calcagni v. Hudson Waterways Corp., 603 F.2d 1049, 1051 (2d Cir. 1979); Claborn v. Star Fish & Oyster Co., 578 F.2d 983, 985 (5th Cir. 1978), Cert. denied, 440 U.S. 936, 99 S. Ct. 1281, 59 L. Ed. 2d 494 (1979); Harbin v. Interlake Steamship Co.,570 F.2d 99, 103 (6th Cir.), Cert. denied, 437 U.S. 905, 98 S. Ct. 3091, 57 L. Ed. 2d 1135 (1978); Kirsch v. United States, 450 F.2d 326, 327 (9th Cir. 1971); Stechcon v. United States, 439 F.2d 792, 793-94 (9th Cir. 1971); Boorus v. West Coast Trans-Oceanic Steamship Line, 299 F.2d 893, 895-96 (9th Cir. 1962).


5
The crucial and often cited questions were formulated in Boudoin,supra, 348 U.S. at 340, 75 S.Ct. at 385: "Was the assault within the usual and customary standards of the calling?  Or is it a case of a seaman with a wicked disposition, a propensity to evil conduct, a savage and vicious nature?"  An attack with a dangerous weapon has frequently been found to be evidence of a wicked and dangerous disposition.  Calcagni v. Hudson Waterways Corp.,  supra; Claborn v. Star Fish & Oyster Co., supra, at 986; Clevenger v. Star Fish & Oyster Co., 325 F.2d 397, 401-02 (5th Cir. 1963).  The Claborn court went so far as to find that such an attack established unseaworthiness as a matter of law.


6
The nature of the assault here raises factual questions which are not properly resolved on a summary judgment motion.  The judgment below is reversed and the case remanded for further proceedings.



*
 The Honorable Earl R. Larson, United States Senior District Judge for the District of Minnesota, sitting by designation